Order, Supreme Court, New York County (Louise Gans, J.), entered March 27, 1997, which, in this proceeding seeking production of items presented in evidence in a criminal trial, denied petitioner’s application and dismissed the petition, unanimously affirmed, without costs.
The physical evidence requested by petitioner, namely “articles of clothing and alleged weapons”, does not fall within the statutory definition of a “record” that may be disclosed under the Freedom of Information Law (Public Officers Law § 86 [4]; Matter of Allen v Strojnowski, 129 AD2d 700, 700-701, appeal dismissed and lv denied 70 NY2d 871). Such physical evidence is not part of “the documents and statistics leading to [governmental] determinations” (Public Officers Law § 84). Moreover, as the IAS Court correctly concluded, disclosure of any other trial evidence that would constitute a “record” would interfere with respondent’s handling of the appeal of the criminal conviction (Public Officers Law § 87 [2] [e] [i]).
We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.